DETAILED ACTION

This communication is in response to the Amendments and Arguments filed on 15 February 2021. Claims 1-14 are pending and have been examined, with claims 6 and 12 being canceled. 
All previous objections and rejections directed to the Applicant’s disclosure and claims not discussed in this Office Action have been withdrawn by the Examiner.


Response to Amendments and Arguments
The applicant’s arguments and remarks have been carefully considered, but they are not persuasive. The applicant argues that the reference Mu is not available as prior art against the present application. The examiner notes, though, that the foreign application priority data for Mu is March 19, 2018, while the applicant’s provisional application filing date is November 9, 2018. Section 2152.01 of the MPEP states:
In examining applications subject to AIA  35 U.S.C. 102, the effective filing date is the actual filing date of the U.S. application, unless situation (A), (B), (C), or (D) as set forth below applies. Note that the actual filing date of an application that entered the national stage under 35 U.S.C. 371 is the international filing date (see 35 U.S.C. 363 and MPEP § 1893.03(b)); the actual the filing date of an international design application in the United States is the date of international registration determined by the International Bureau under the Hague Agreement (in the absence of a petition for review)(see 37 CFR 1.1023 and MPEP § 2908).
…
(D) If the application claims foreign priority under 35 U.S.C. 119(a)-(d), 365(a) or (b), or 386(a) or (b), the effective filing date is the filing date of the foreign priority document if the claim is adequately supported in the foreign priority document.

Situation (D) applies to the prior art (Mu) and application under examination. Hence, the rejections are maintained.

Claim Interpretation

1. The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing
a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35
U.S.C. 112, sixth paragraph:

the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for'') or another linking word or phrase, such as "configured to" or "so that"; and
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites 
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3. This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim terminology includes “silence editing unit”, “tag detector configured to…”, “trigger logic configured to…”, and “a streaming audio output configured to…” as recited in claims 13-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 7-8, 10, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20030152145, hereinafter referred to as Kawakita, in view of US 4376874, hereinafter referred to as Karban et al., and further in view of US 20200272404, hereinafter referred to as Mu.

Regarding claim 1 (currently amended), Kawakita discloses a method of transmitting aircraft flight data (Kawakita, para [0658]-[0667]), the method comprising: 

receiving an audio signal from an audio source comprising at least one of a pilot's microphone, a co-pilot's microphone, and an auxiliary audio source within an aircraft (Kawakita, para [0110], [0126] and [0178]).

Kawakita, though, does not disclose detecting at least one period of silence within the audio signal; replacing the period of silence with a first digital tag and a second digital tag; tracking a time during which the period of silence persists in the audio signal; and
streaming the audio signal, in which the period of silence is replaced with the first digital tag and the second digital tag, along with information identifying a time during which the silence persists.

Karban et al. is cited to disclose detecting at least one period of silence within the audio signal (“In particular, the silence detector 1 compares the incoming audio signal to a continuously adjusted threshold, which threshold is representative of the magnitude of previously sampled audio segments, to determine the number of times that the incoming audio signal exceeds the threshold,” Karban et al., col. 3, lines 39-44.); 

replacing the period of silence with a first digital tag and a second digital tag (“Upon detection of each audio segment, sync and time code markers are inserted into the encoded signal to indicate the start of an audio signal. Upon the ending of an audio signal no data will be stored in the speech recorder 15; and then upon the initiation of the next succeeding audio activity a new sync and time code marker will be inserted,” Karban et al., col. 3, lines 22-28. Markers for audio start and end times are also markers (i.e., tags) for silence start and end.); 

tracking a time during which the period of silence persists in the audio signal (“Upon detection of each audio segment, sync and time code markers are inserted into the encoded signal to indicate the start of an audio signal. Upon the ending of an audio Upon replay the sync and time code markers are then detected and the silent periods are reinserted so that a real time representation of the audio signal is reproduced, as opposed to a delta time representation,” Karban et al., col. 3, lines 22-28. The ability to properly reinsert the silence periods indicate that the silent periods are time-tracked.); and 

streaming the audio signal, in which the period of silence is replaced with the first digital tag and the second digital tag, along with information identifying a time during which the silence persists (“Upon replay the sync and time code markers are then detected and the silent periods are reinserted so that a real time representation of the audio signal is reproduced, as opposed to a delta time representation,” Karban et al., col. 3, lines 31-34. The delta time representation is information identifying a time during which the silence persists.). Karban et al. benefits Kawakita by applying compression and encoding techniques to minimize the amount of storage media required to contain a given amount of speech (Karban et al., col. 1, line 67 – col. 2, line 3). Therefore, it would be obvious for one skilled in the art to combine the teachings of Kawakita with those of Karban to enhance the data recorder of Kawakita.

Neither Kawakita nor Karban et al., though, disclose wherein the streaming the audio signal comprises controlling the streaming of the audio signal based on a streaming trigger generated by trigger logic.

Mu is cited to disclose wherein the streaming the audio signal comprises controlling the streaming of the audio signal based on a streaming trigger generated by trigger logic (Mu, para [0023]). Mu benefits Kawakita by providing a compressed audio stream suitable for transmission over a wireless network having limited bandwidth for data transmission (Mu, para [0023]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Kawakita with those of Ma to enhance the quality of data transmission of Kawakita.  

As to claim 7, CRM claim 7 and method claim 1 are related as method and CRM of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 7 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Karban et al., col. 4, lines 22-41, teaches a CRM, processor, and memory.

As to claim 13, CRV claim 13 and method claim 1 are related as method and CRV of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Karban et al., col. 4, lines 22-41, teaches a CRM, processor, and memory.

Regarding claim 2 (original), Kawakita , as modified by Karban et al. and Mu, discloses the method according to claim 1, wherein the tracking the time comprises maintaining a count of silenced samples within the audio signal (“Referring again to FIG. 5, the excursion counter 139 responding to the pulsed output of comparator 129 counts the Thus as the pulsed output of comparator 129 clock the excursion counter 139, a record is kept of the number of times that the peak level of the analog audio signal exceeds the threshold envelope level. If within each 100 millisecond period the counter meets or exceeds a predetermined count (i.e. typically a count of 4), the counter will overflow and indicate the overflow condition by producing a pulse,” Karban et al., col. 8, lines 53-65. And, as noted in Karban et al., col. 3, lines 15-22, the threshold is used to distinguish silence from non-silence.).  
As to claim 8, CRM claim 8 and method claim 2 are related as method and CRM of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 8 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Karban et al., col. 4, lines 22-41, teaches a CRM, processor, and memory.

Regarding claim 4 (original), Kawakita, as modified by Karban et al. and Mu, discloses the method according to claim 1, wherein the detecting the at least one period of silence comprises comparing the audio signal to a threshold parameter (“Referring again to FIG. 5, the excursion counter 139 responding to the pulsed output of comparator 129 counts the individual pulses over a 100 millisecond period. The 100 millisecond period is established via clock 141 which is under the control of the system clock 17. Thus as the pulsed output of comparator 129 clock the excursion counter 139, a record is kept of the number of times that the peak level of the analog audio signal exceeds the threshold envelope level. If within each 100 millisecond period the counter meets or exceeds a predetermined count (i.e. typically a count of 4), the counter will overflow and indicate the overflow condition by producing a pulse,” Karban et al., col. 8, lines 53-65. And, as noted in Karban et al., col. 3, lines 15-22, the threshold is used to distinguish silence from non-silence.).  

As to claim 10, CRM claim 10 and method claim 4 are related as method and CRM of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 10 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Karban et al., col. 4, lines 22-41, teaches a CRM, processor, and memory.

Claim 3, 9, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20030152145, hereinafter referred to as Kawakita, in view of US 4376874, hereinafter referred to as Karban et al., further in view of US 20200272404, hereinafter referred to as Mu, and further in view of US 20090016333, hereinafter referred to as Wang et al. 

Regarding claim 3 (original), Kawakita, as modified by Karban et al. and Mu, discloses the method according to claim 1, but not wherein the tracking the time comprises tagging a plurality of audio channel packets with respective times thereof.

Wang et al. is cited to disclose wherein the tracking the time comprises tagging a plurality of audio channel packets with respective times thereof (“FIG. 10E shows a schematic representation of received packet flow at packet buffer 1004 (shown in FIG. As shown in the example of FIG. 10E, the received packet flow may include voice packets 1080, silence 1084 following voice packets 1080, voice packets 1086 following silence 2084, silence 1088 following voice packets 1086, etc. Silence 1084 and silence 1088 represent time periods during which no voice packets are received at packet play-out control 1005. Since VAD 1001 is turned on, VAD 1001 may have set marker bits of first voice packets such as packets 1080a and 1086a to 1. The marker bits of value 1 may be utilized at step 1032 shown in FIG. 10C for determining when to insert delay. [0313] Further, VAD 1001 may have inserted SID 1082 at the beginning of silence 1084 and SID 1090 at the beginning of silence 1088,” Wang et al., para [0312]-[0313].). Wang et al. benefits Kawakita by providing methods for handling packet delay variation (packet jitter) (Wang et al., para [0019]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Kawakita with those of Wang et al. to enhance the quality of data transmission of Kawakita.    

As to claim 9, CRM claim 9 and method claim 3 are related as method and CRM of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 9 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Karban et al., col. 4, lines 22-41, teaches a CRM, processor, and memory.

As to claim 14, CRV claim 14 and method claim 3 are related as method and CRV of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 14 is similarly rejected under the same rationale as applied .


Claim 5 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20030152145, hereinafter referred to as Kawakita, in view of US 4376874, hereinafter referred to as Karban et al., further in view of US 20200272404, hereinafter referred to as Mu, and further in view of US 4916742, hereinafter referred to as Kolesnikov et al. 

Regarding claim 5 (original), Kawakita, as modified by Karban et al. and Mu, discloses the method according to claim 1, wherein:  

15the detecting the at least one period of silence and the replacing the period of silence with the first digital tag and the second digital tag are performed by a silence editing unit (Karban et al., col. 3, lines 22-28); and 

Neither Kawakita nor Karban et al., though, disclose the method further comprises, digitally compressing and digitally decompressing the audio signal prior to transmitting the audio signal to the silence editing unit.

Kolesnikov et al. is cited to disclose the method further comprises, digitally compressing and digitally decompressing the audio signal prior to transmitting the audio signal to the silence editing unit (“The method of recording and reading audio information signal in digital form in accordance with the invention includes time compression of digital signals with their subsequent recording, and reading out digital signals with time decompression. The time compression of digital signals includes detecting a chain or sequence of code values of a digital signal, corresponding to a pause in an audio    signal, measuring the duration of the chain of code values of the digital signal, corresponding to the pause in the audio signal, and generating a pause identifier code and a pause duration code for their subsequent recording with the digital signal. During reading out, the time decompression of digital signals includes detecting the pause identifier code and the pause duration code, and using them for restoring the duration of the chain of code values of the digital signal, corresponding to the pause in the audio signal,” Kolesnikov et al., col. 6, lines 23-39.). Kolesnikov et al. benefits Kawakita by allowing useful signals and pauses to be subject to different relative shares of compaction (Kolesnikov et al., col. 2, lines 3-8). Therefore, it would be obvious for one skilled in the art to combine the teachings of Kawakita with those of Kolesnikov et al. to the quality of data transmission of Kawakita.     

As to claim 11, CRM claim 11 and method claim 5 are related as method and CRM of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Karban et al., col. 4, lines 22-41, teaches a CRM, processor, and memory.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure and is listed in form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656